DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on February 18, 2020, for application number 16/793,524. Claims 1-12 have been considered. Claims 1, 11 and 12 are independent claims.
This action is made Non-Final.

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
Regarding to claim 11, line 6 recites “an interaction layer”, but line 8 recites another “an interaction layer”, therefore, it may be a typo of “the interaction layer”. 
Regarding to claim 12, line 2 recites “an artificial intelligence (Al)”, however, (Al) should be a typo of (AI). 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Bui et al. (US Patent Application Publication US 20180239959 A1), referred to as Bui herein.
Brennan et al. (US Patent Application Publication US 20150088888 A1), referred to as Brennan herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brennan.
Regarding independent claim 12, Brennan discloses “A method of operating an intelligent document system, the method comprising: 
operating an artificial intelligence (Al) interpreter comprising a natural language processing service configured to process natural language queries (Brennan, at ¶ [0003], teaches an application of advanced natural language processing and further teaches a QA system input questions, and the questions is formed using natural language as described at ¶ [0052].) and identify document related responses utilizing an interaction layer within the intelligent document (Examiner notes that the definition of “an interaction layer” is not well defined in the specification. Examiner interprets “an interaction layer” as any data structure, script or instruction within the document. Brennan, at ¶ [0074], teaches structural and conceptual annotations, which is equivalent to the interaction layer, for the documents assist in generating candidate answers to the input question by providing additional information that may be used to identify the association of sections of text in the documents with section headings, and further as described at ¶ [0077], the structural annotations already exist within a document.); 
receiving a user interaction through an Al assisted user interface associated with the intelligent document (id. at ¶ [0077], the user manually entering paragraph breaks, text followed by a colon, or other types of annotations that denote the structure, format, or other identifications of form into the document, these structural annotations are identified by the section text/heading correlation mechanism in the document through the application of structure or formatting rules learned from a sample corpus of information using standard machine learning techniques.); and 
communicating a document related response through the Al user interface based in part on previous operations of the Al interpreter with the interaction layer (id. at ¶¶ [0073]-[0074], after generating candidate answers to the input question by providing additional information that may be used to identify the association of sections of text in the documents using the annotations, a final answer and confidence score is generated and output to the submitter of the original input question, and the identification of conceptual annotations within the content of the document itself using previously defined knowledge resources as described at ¶ [0076].).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Brennan.
Regarding independent claim 1, Bui discloses “A method for document processing: 
maintaining a storage or one of more augmented documents (132A-Z), each augmented document having a renderable document content (134A-Z) and having metadata (136A-Z) (Bui, at ¶¶ [0282]-[0283], teaches a document and storing metadata such as names of users in the document.); and 
providing a document interface (140) to a user, the document interface providing (1) a display for presenting the renderable documents (id. at ¶ [0129], teaches a web page rendered on user devices.), and (2) a natural language interface for accepting input from the user (id. at ¶ [0189], the executives or board members could be capable of viewing the uploaded documents, commenting on the uploaded documents in a provided chatroom, and the comments entered in the chatroom are natural language as described at ¶ [0191].) and in return presenting information from the renderable documents on the display (id. at ¶ [0418], the system present  summary information associated with documents and present a portion of each document that a term is included in as depicted at FIG. 17C.);” However, Bui does not explicitly teach “wherein the document interface implements at least one of a question answerer and an intelligent search function that accepts the input from the user and uses the metadata from the augmented documents to determine information for presenting on the display.”
id. at ¶¶ [0051]-[0052]), and content creators or automated tools generate metadata for providing information useable by the QA system to identify these question and answer attributes of the content (id. at ¶ [0048]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with the document interface implements a question answerer that accepts input from the user and uses the metadata from the documents to determine information usable by the question answerer as taught by Brennan because with the increased usage of computing networks, such as the Internet, humans are currently inundated and overwhelmed with the amount of information available to them from various structured and unstructured sources, however, information gaps abound as users try to piece together what they can find that they believe to be relevant during searches for information on various subjects (Brennan, at ¶ [0002]).
Regarding claim 2, Bui teaches all the limitation of independent claim 1. Bui further teaches “wherein the document interface further implements a signing function for recording a signature in association with an augmented document, and transmitting the signature to a document source associated with the augmented document (Bui, at ¶ [0332], the system may maintain signatures and/or 
Regarding claim 3, Bui teaches all the limitation of independent claim 1. However, Bui does not explicitly teach “wherein the document interface implements a question answerer that processes a natural language question from the user, locates one or more portions of the renderable documents as containing an answer to the question, and presents information in those portions to the user in the display.”
Brennan is in the same field of a data processing system for generating section metadata for an electronic document (Brennan, at ¶ [0006]) that teaches Watson™ system is an application of advanced natural language processing, information retrieval, knowledge representation and reasoning, and machine learning technologies to the field of open domain question answering (id. at ¶ [0003]), and further teaches as a result of groupings or clusters of concepts being identified within the portion of content, which can likewise be helpful in assisting with textual content processing, such as by a text search system, QA system, or other information extraction system, and further teaches these groupings or clusters of concepts within the textual content is recognized using an existing knowledge base and labels is assigned to the various resulting sections of text in the output metadata for the portion of content, e.g., a document or the like (id. at ¶ [0024]), and presents a final answer to the user (id. at ¶ [0073]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with the document interface implements a question answerer that processes a natural language 
Regarding claim 4, Bui teaches all the limitation of independent claim 1. However, Bui does not explicitly teach “wherein the document interface implements a question answerer that processes a natural language question from the user, and combines information from multiple of the augmented documents to form an answer to the question and presents the answer to the user in the display.”
Brennan is in the same field of a data processing system for generating section metadata for an electronic document (Brennan, at ¶ [0006]) that questions may be formed using natural language (id. at ¶ [0052]) and teaches processing of portions of content comprising text, such as documents, web pages, portions of documents, passages, or the like, by a Question and Answer (QA) system utilizing annotated documents in a corpus of information to generate candidate answers for an input question (id. at ¶ [0044]), and presents a final answer to the user (id. at ¶ [0073]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Bui’s method for document processing with the document interface implements a question answerer that processes a natural language question from the user and combines information from multiple documents to form an 
Regarding claim 5, Bui teaches all the limitation of independent claim 1. Bui further teaches “further comprising: accepting at least some of the augmented documents from corresponding document sources (Bui, at ¶ [0028], teaches the user interface may allow the limited users to retrieve forms and documents they are requested to sign.).”
Regarding claim 6, Bui teaches all the limitation of independent claim 1. Bui further teaches “further comprising: accepting at least some of the renderable documents from corresponding document sources (Bui, at ¶ [0028], teaches the user interface may allow the limited users to retrieve forms and documents they are requested to sign.); and processing the at least some of the renderable documents to form the corresponding metadata (id. at ¶ [0163], teaches the goal optimization system analyze and/or parse documents received from users, and can present summary information describing the documents.).”
Regarding claim 7, Bui teaches all the limitation of independent claim 1. Bui further teaches “wherein the processing of the documents includes at least one named entity recognition and question generation based on the documents (Bui, at ¶ [0276], teaches recognizing a given entity is a natural person, and generate 
Regarding claim 8, Bui teaches all the limitation of independent claim 1. Bui further teaches “wherein the metadata for at least some augmented documents includes a data structure encoding information represented in the renderable document (Bui, at ¶ [0276], teaches section title as shown in title column may be shown as a heading in a user interface presenting the questions associated with the given section to a user.)..”
Regarding claim 9, Bui teaches all the limitation of independent claim 1 and its dependent claim 8. Bui further teaches “wherein the data structure comprises an association of at least one natural language sequence associate with the information represented in the document (Examiner notes that there is no clear definition of the “natural language sequence” in the specification. Therefore, the examiner interprets the terminology as summary information describing the document. Bui, at ¶ [0163], teaches analyze and/or parse documents received from users, and can present summary information describing the documents. Bui further teaches the system can identify terms in a contract (e.g., negotiated terms, for instance as described below with respect to FIGS. 8 and 9A-9H), and present summary information to the user indicating values of the terms.).”
Regarding claim 10, Bui teaches all the limitation of independent claim 1. Bui further teaches “wherein the document interface provides an interface for the user to access to external information sources, and identifies relevant information sources to displayed document (Bui, at ¶¶ [0035]-[0036], by reference to the graph 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Bui.
Regarding independent claim 11, Brennan discloses “An intelligent document system comprising: 
…
and an artificial intelligence (AI) interpreter comprising a natural language processing service (Brennan, at ¶ [0003], an application of advanced natural language processing), configured to process natural language queries (id. at ¶ [0052], teaches a QA system input questions, and the questions is formed using natural language) and identify document related responses utilizing an interaction layer within the intelligent document (Examiner notes that the definition of “an interaction layer” is not well defined in the specification. Examiner interprets “an interaction layer” as any data structure, script or ;
an Al assisted user interface configured to navigate the intelligent document (id. at ¶ [0077], teaches structural annotations are automatically or manually entered into a document, such as inserting structure annotations into the coding of document when the user uses certain keystrokes in the creation of the document, or mark-up languages or tools for generating web pages often insert tags and other structural metadata for denoting structural aspects of a document.) and provide document related responses from an interaction layer in response to receiving the natural language queries (id. at ¶¶ [0073]-[0074], after generating candidate answers to the input question by providing additional information that may be used to identify the association of sections of text in the documents using the annotations, a final answer and confidence score is generated and output to the submitter of the original input question.).”
However, Brennan does not explicitly teach “an intelligent document comprising a required user interaction based on document text within the intelligent document”. Examiner notes that “intelligent” or “AI” does not have specific meaning or any added meaning to the described action or function in the claim language. Further, original specification does not disclose any algorithm or specific 
Bui is in the same field of systems and methods for processing a document package (Bui, at Abstract) that teaches the system indicate to the user that a particular user role (e.g., counsel) is required to perform an action, or to complete a task, and the user can interact with the system to specify one or more of (1) a name of a person who can function as the particular user role (e.g., an attorney), (2) contact information (e.g., email address), and so on (Bui, at ¶ [0159]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Brennan’s intelligent document system with an intelligent document comprising require a user some interaction based on document text within the intelligent document as taught by Bui because the number of signatories and other interested parties to any given document may make the processes involved in handling the document complex, tedious and error-prone, so access and utilize one or more graphs that enable users of disparate roles to perform goals through constraints on actions each user can perform (Bui, at ¶¶ [0005] and [0007]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jo, US 20200125600 A1 (Enable automatic creation of metadata .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEUNG W. JUNG

Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144